
	
		I
		112th CONGRESS
		2d Session
		H. R. 6096
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2012
			Mr. Runyan (for
			 himself and Mr. Pallone) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To reauthorize various Acts relating to Atlantic Ocean
		  marine fisheries.
	
	
		1.Short titleThis Act may be cited as the
			 Atlantic Fisheries Statutes
			 Reauthorization Act of 2012.
		2.Anadromous Fish
			 Conservation Act Reauthorization
			(a)Authorization of
			 appropriationsSection 4 of
			 the Anadromous Fish Conservation Act (16 U.S.C. 757(d)) is amended to read as
			 follows:
				
					4.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out the purposes of this Act not to
				exceed $4,500,000 for each of fiscal years 2013, 2014, 2015, 2016, and
				2017.
					.
			(b)Stock structure
			 of Atlantic sturgeon distinct population segmentsThe Secretary
			 of Commerce, acting through the National Marine Fisheries Service, shall by not
			 later than September 30, 2013, use appropriated funds to—
				(1)conduct a
			 comprehensive survey and stock assessment, cooperative research program, and
			 analyses of genetic samples to determine the stock structure of Atlantic
			 sturgeon distinct population segments along the United States Atlantic
			 Coast;
				(2)report the results
			 of such actions to the appropriate committees of jurisdiction of the Congress;
			 and
				(3)use such results
			 to inform the Atlantic sturgeon biological opinion and to specify reasonable
			 and prudent alternatives and measures.
				3.Atlantic Striped
			 Bass Conservation Act Reauthorization
			(a)Authorization of
			 appropriationsSection 7(a)
			 of the Atlantic Striped Bass Conservation Act (16 U.S.C. 5156(a)) is amended to
			 read as follows:
				
					(a)AuthorizationFor
				each of fiscal years 2013, 2014, 2015, 2016, and 2017, there are authorized to
				be appropriated to carry out this Act—
						(1)$1,000,000 to the
				Secretary of Commerce; and
						(2)$250,000 to the
				Secretary of the
				Interior.
						.
			(b)Striped bass
			 feeding habits in the New York BightThe Secretary of Commerce, acting through
			 the National Marine Fisheries Service, shall by not later than September 30,
			 2013—
				(1)conduct a
			 comprehensive analysis of striped bass feeding habits in the New York Bight;
			 and
				(2)report the results
			 of such actions to the appropriate committees of jurisdiction of the Congress,
			 and to the Atlantic States Marine Fisheries Commission.
				4.Interjurisdictional
			 Fisheries Act ReauthorizationSection 308 of the Interjurisdictional
			 Fisheries Act of 1986 (16 U.S.C. 4107) is amended—
			(1)by striking
			 subsection (a) and inserting the following:
				
					(a)General
				appropriationsThere are authorized to be appropriated to the
				Secretary of Commerce for apportionment to carry out the purposes of this title
				$5,000,000 for each of fiscal years 2013, 2014, 2015, 2016, and
				2017.
					;
				and
			(2)in subsection (c),
			 by striking 2007 through 2012 and inserting 2013, 2014,
			 2015, 2016, and 2017.
			5.Northwest
			 Atlantic Fisheries Convention Act of 1995 ReauthorizationSection 211 of the Northwest Atlantic
			 Fisheries Convention Act of 1995 (16 U.S.C. 5610) is amended by striking
			 2012 and inserting 2017.
		
